DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/06/2021 has been entered. 

Status of Claims
No claim has been amended. Claims 1-13 and 18-20 have been withdrawn. New claims 21-26 have been added. Claims 1-26 are pending. Claims 14-17 and 21-26 are examined herein. 

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 07/06/2021 have been fully considered. It is noted that claims 21-26 have been amended to recite mass composition of organic co-binder, zeolite powder, bentonite clay, plasticizing organic binder, and a step of calcining the 3D-printed zeolite monolith.  
Applicant argues that the claim 14 and its dependent claims, are not prima facie obvious over cited prior arts, Lefevere et al. (3D-printing of hierarchical porous ZSM-5: The importance Knox (Development of carbon dioxide removal systems for NASA’s deep space human exploration missions 2016-2017, 16-20 July 2017, International conference on environmental systems, Charleston, South Carolina). Applicant argues that: Lefevere teaches away from the use of organic binders when bentonite is used. The present application discloses a method of preparing 3D-printed zeolite monoliths capable of preparing zeolite monoliths having unexpectedly high CO2 adsorption capacity and mechanical strength. These advantageous properties are attributed to the macro-meso-microporosity of the prepared zeolite monoliths which result from, among other aspects, the use of organic plasticizing binder and co-binder which may be subsequently removed by calcination thereby increasing the mesoporosity and enhancing the mechanical strength of the calcined monolith.  Lefevere teaches that the pore size distribution is dependent on the particle size of the inorganic bentonite and silica binders.  Instead, Levevere only teaches the use of organic binders to modify the rheology of compositions using silica binder and aluminophosphate binder, rather than the presently claimed bentonite binder, in order to provide for adequate flow behavior of the paste. In fact, Lefevere teaches away from the use of organic binders when bentonite is used in the paste, stating in the third paragraph on p. 334 that “[n]o organic binders were needed when bentonite was used” in the paste. Therefore, one of ordinary skill in the art at the time of the invention would not have been motivated by Lefevere to use an organic binder in paste compositions containing bentonite. Additionally, Lefevere does not disclose, teach, or suggest the use of an organic cobinder in addition to a plasticizing organic binder, as required by claim 14. Instead, Lefevere only teaches the use of silica and aluminophosphate as inorganic co-binders. Knox does not cure the deficiencies of Lefevere Knox only discloses polyvinyl alcohol as a potential “non-dusting binder” to be tested in the development of binders for traditional zeolites and Metal Organic Framework (MOF) absorbent powders to reduce or eliminate the dusting associated with such traditional absorbent powders. See Remarks, pages 7-9.
In response, the applicants’ argument that one of ordinary skill in the art at the time of the invention would not have been motivated by Lefevere to use an organic binder in paste compositions containing bentonite is considered persuasive. 
Upon further consideration and search, a modified/new ground of rejections to claims 14-17 and 21-26 are presented in the instant Office action in view of the newly found reference Zhou et al. (Three-dimensional printing for catalytic applications: Current status and perspectives, June 12, 2017, Adv. Funct. Mater. Vol. 27, 1101134 (1 to 13 pages)), and  previously found references including Lefevere and Knox (Development of carbon dioxide removal systems for NASA’s deep space human exploration missions 2016-2017, 16-20 July 2017, International conference on environmental systems, Charleston, South Carolina).  

  			    MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Three-dimensional printing for catalytic applications: Current status and perspectives, June 12, 2017, Adv. Funct. Mater. Vol. 27, 1101134 (1 to 13 pages), hereinafter “Zhou”), in view of Lefevere et al. (3D-printing of hierarchical porous ZSM-5: The importance of the binder system, 08/20/2017, Materials and design, Vol. 134, pp. 331-341, hereinafter “Lefevere”).

In regard to claims 14, 16 and 17, Zhou discloses a general overview of the commonly available 3D printing methods that are feasible for the preparation of heterogeneous catalysts, recent works on printing strategies and new materials for catalysts, and future development (Abstract). 
Zhou discloses that: zeolites are also promising materials for the 3D printing of catalysts. Extrusion-based printing strategy has been used for the printing of zeolites. Zeolite powders were mixed with binders (consisting of bentonite clay as a binder, methyl cellulose as a plasticizing organic binder, and poly(vinyl) alcohol (PVA) as a co-binder) and extruded using a robocasting 3D printer. The material was then dried and calcined to remove the binders. The printed structures were used for CO2 removal (page 9 of 13, Section 3.4 Zeolites).
But Zhou does not explicitly discloses the method of processing 3D-printed zeolite monolith as recited. 
Lefevere discloses a method of preparing 3D-printed zeolite monolith (Fig. 1; page 332, 2.1 Manufacturing of zeolite structures), wherein the method comprises: 
(i) Mixing zeolite ZSM-5 powder, milled bentonite (a binder), and colloidal silica (a co-binder), and milling the mixed powders to obtain proper size particles.
(ii) Adding water, zeolite power, bentonite, silica and methylcellulose (i.e., a plasticizing organic binder) to form a mixture in a suspension state and mixing the mixture using a planetary centrifugal mixer for 2 minutes at 1900 rpm, thereby obtaining a viscous paste. Although Lefevere discloses an embodiment of mixing the mixture using a planetary centrifugal mixer for 2 minutes at 1900 rpm (as opposed to the 2500 rpm required by the claim), the claimed rpm would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize the method of preparing 3D-printed zeolite monolith.  Consequently, it is the examiner’s assessment that the mixing and dispersing of the mixture taught by Lefevere meets the limitation of preparing an aqueous paste using a dispersion instrument at 2500 rpm as recited in the context of a method for preparing 3D-printed zeolite monolith.
(iii) Depositing the viscous paste onto bone scaffolds by extrusion of the paste through a nozzle, layer by layer, using a 3D printer comprising a CNC machine (see Fig. 1 for visualization). Lefevere discloses colloidal silica as a co-binder material. 
It is noted that both the products of Zhou and Lefevere direct an adsorbent material comprising zeolite materials.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the adsorbent of Zhou to provide the method of processing 3D-printed zeolite monolith as taught by Lefevere, because the method of processing 3D-printed zeolite monolith including mixing, dispersing, and depositing (as recited in claimed invention) is a known, effective method of processing 3D-printed zeolite monolith as taught by Lefevere (Fig. 1; page 332, 2.1 Manufacturing of zeolite structures).

In regard to claims 21-25, Zhou, in view of Lefevere, does not disclose the recited mass composition of zeolite powders, and/or bentonite clay, and/or plasticizing organic binder, and/or poly(vinyl) alcohol (PVA) (co-binder), however, the claimed mass composition of zeolite powders, and/or bentonite clay, and/or plasticizing organic binder, and/or poly(vinyl) alcohol (PVA) (co-binder) would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize adsorbent material activity and utility taking into consideration the operational parameters of the method of making 3D-printed zeolite monolith (time, temperature, pressure, throughput), the geometry of the adsorbent bodies, the physical and chemical make-up of the zeolite powders mixed with binders (consisting of bentonite clay as a binder, methyl cellulose as a plasticizing organic binder, and poly(vinyl) alcohol (PVA) as a co-binder as well as the nature of the adsorbent end-products. 

In regard to claim 26, Zhou discloses the material was then dried and calcined to remove the binders (page 9 of 13, Section 3.4 Zeolites). 
Zhou, in view of Lefevere, is silent regarding whether the zeolite monolith comprises macroporosity, mesoporosity, and microporosity.  However, Zhou, in view of Lefevere, discloses the same feed mixture (i.e., zeolite powders mixed with binders (consisting of bentonite clay as a binder, methyl cellulose as a plasticizing organic binder, and poly(vinyl) alcohol (PVA) as a co-binder) and the equivalent method of making the 3D-printed zeolite monolith as that recited in claim 14 and described in the instant specification.  Therefore, it is .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Lefevere, as applied to claim 14 above, and further in view of  Knox (Development of carbon dioxide removal systems for NASA’s deep space human exploration missions 2016-2017, 16-20 July 2017, International conference on environmental systems, Charleston, South Carolina).
In regard to claim 15, Zhou, in view of Lefevere, does not discloses the zeolite powder is selected from the group consisting of a 13X zeolite powder and a 5 A zeolite powder.
Knox discloses a development of adsorbent for removal of carbon dioxide in space exploration (pages 1-2, II. Introduction). Knox discloses adsorbent comprising zeolite 13X (page 5) and zeolite 5A (page 10). Knox discloses a use of polyvinyl alcohol for binder material (page 14, G. Development of non-dusting binders for traditional and novel adsorbents).
It is noted that both the products of Zhou, Lefevere and Knox direct an adsorbent material comprising zeolite materials.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the adsorbent of Zhou, in view of Lefevere, to provide the zeolite powder is selected from the group consisting of a 13X zeolite powder and a 5 A zeolite powder as taught by Knox, because 13X zeolite powder and/or 5 A zeolite powder is a known, effective zeolite material for preparing adsorbent material comprising zeolite materials Knox (pages 1-2, II. Introduction; pages 5 and 10; (page 14, G. Development of non-dusting binders for traditional and novel adsorbents). 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.